EXHIBIT 10.9

FIRST AMENDMENT TO REGISTRATION RIGHTS AGREEMENT

THIS FIRST AMENDMENT TO REGISTRATION RIGHTS AGREEMENT (this “First Amendment”)
is entered into as of the 16th day of May, 2008 (the “Effective Date”) by and
between TELETOUCH COMMUNICATIONS, INC., a Delaware corporation (the “Company”),
Stratford Capital Partners, L.P., a Delaware limited partnership (“Stratford”),
and Retail & Restaurant Growth Capital, L.P., a Delaware limited partnership
(“RRGC” and together with Stratford, are collectively referred to hereinafter as
“Securityholders”).

WITNESSETH:

WHEREAS, the Company and the Securityholders executed a certain Registration
Rights Agreement dated August 24, 2006 (the “Original RRA”); and

WHEREAS, each Securityholder is the holder and beneficial owner (within the
meaning of Rule 13d-3 under the Securities Exchange Act of 1934, as amended) of
the Registrable Securities; and

WHEREAS, the parties desire to amend the Original RRA as more particularly
described herein.

NOW, THEREFORE, in consideration of the above premises and the mutual covenants
contained below and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and intending to be legally bound,
the parties agree as follows:

1. Definitions. As used in this First Amendment, each of the terms defined in
the opening paragraph and the Recitals above shall have the meanings assigned to
such terms therein. Each term defined in the Original RRA and used herein
without definition shall have the meaning assigned to such term in the Original
RRA, unless expressly provided to the contrary.

2. Amendment to Section 1.1 of the Original RRA. The definition of “Excluded
Registration”, as set forth in Section 1.1 of the Original RRA, shall be amended
and replaced in its entirety with the following definition of “Excluded
Registration”:

“Excluded Registration” means a registration under the Securities Act of any of
the following: (i) securities registered on Form S-8 or any similar successor
form, (ii) securities registered to effect the acquisition of or combination
with another Person, (iii) INTENTIONALLY OMITTED; (iv) any registration
statement that registers securities for the account of the Registrant that is
filed prior to August 11, 2008; provided, that at least 50% of the securities
registered are offered for the account of the Registrant; and (v) any
registration relating to the offer and resale of securities outstanding as of
the date hereof pursuant to registration rights, co-sale and other similar
agreements entered into prior to the date of this Agreement that limit the
participation of other proposed selling security holders.”

3. Amendment to Section 2.1.1 of the Original RRA. Section 2.1.1(c) of the
Original RRA shall be amended and replaced in its entirety with the following
Section 2.1.1(c):

 



--------------------------------------------------------------------------------

“(c) After the date of this Agreement, the Registrant shall not enter into any
registration rights, co-sale or other similar agreements that limit the
participation by the Holders in any registration that would otherwise be
permitted by this Agreement. Without limiting the generality of the foregoing,
nothing herein shall preclude the Registrant from entering into any agreement
with any other person, including without limitation a Lender, which provides for
the Senior Indebtedness Priority, but does not otherwise limit the participation
by the Holders in any registration that would otherwise be permitted by this
Agreement.”

4. Amendment to Section 3.1 of the Original RRA. Section 3.1 of the Original RRA
shall be amended and replaced in its entirety with the following Section 3.1:

“3.1 Termination. The provisions of this Agreement shall terminate on the
earlier of (a) the first date on which no Holder holds any Registrable
Securities or Series A Preferred Units, or (b) August 11, 2012; provided the
provisions of Section 2.6 shall survive any termination of this Agreement.”

5. Further Assurances. The parties hereto hereby agree to execute and deliver
such additional documents, instruments or agreements as may be necessary and
appropriate to effectuate the purposes of this First Amendment.

6. Successors and Assigns. This First Amendment is binding upon and shall inure
to the benefit of the successors and permitted assigns of the parties hereto.

7. Governing Law. THIS FIRST AMENDMENT SHALL BE GOVERNED BY AND INTERPRETED ,
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS (EXCLUSIVE OF THE CHOICE OF
LAW PROVISIONS THEREOF) OF THE STATE OF TEXAS AS TO ALL MATTERS, INCLUDING, BUT
NOT LIMITED TO, MATTERS OF VALIDITY, CONSTRUCTION, EFFECT, PERFORMANCE AND
REMEDIES.

8. Counterparts; Delivery by Facsimile. This First Amendment may be executed in
one or more counterparts, each of which when so executed shall be an original,
but such counterparts when taken together shall constitute one and the same
instrument. Executed counterparts to this First Amendment delivered by facsimile
shall have the same binding effect as original executed and delivered
counterparts.

9. Effectiveness of Original RRA. Except as otherwise amended or revised
pursuant to this First Amendment, the terms, conditions, and provisions of the
Original RRA shall be in full force and effect.

[Remainder of Page Intentionally Left Blank.]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this First Amendment as of the
date first written.

 

COMPANY: TELETOUCH COMMUNICATIONS, INC. By:   \s\ Thomas A. Hyde, Jr.   Thomas
A. Hyde, Jr.   President & Chief Operating Officer

 

SECURITYHOLDERS: STRATFORD CAPITAL PARTNERS, L.P.

By:

  Stratford Capital GP Associates, L.P.   By:   Stratford Capital Corporation,
its general partner   By:  

\s\ David W. Knickel

    David W. Knickel     Vice President     Address:   200 Crescent Court      
Suite 1600       Dallas, TX 75201     Facsimile:   (214) 720-7888     Attention:
  David W. Knickel

 

 

RETAIL & RESTAURANT GROWTH
CAPITAL, L.P.

By:

  Retail & Restaurant Growth Partners, L.P., its general partner   By:   Retail
& Restaurant Growth Management, Inc., its general partner   By:  

\s\ Joseph L. Harberg

    Joseph L. Harberg     President     Address:   5440 Harvest Hill Rd.      
Suite 103       Dallas, TX 75230     Facsimile:   (469) 533-1982     Attention:
  Joseph L. Harberg

 

3